DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 43, 46, 47, 49, 50, and 53-59 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tang et al. (US 2019/0349124A1), hereinafter referred to as D2.
Regarding claims 43, 47, and 50, D2 discloses a system and method for configuration resource indication in wireless communication, which comprising:
Receiving a CSI-RS on a CSI-RS resource (Referring to Figures 6, 7, and 19, receiving a CSI-RS on a designated resource, see paragraphs 0323-0331,); and transmitting a SRS on an SRS resource associated with the CSI-RS resource, based on reception of the CSI-RS (Referring to Figures 6, 7, and 19, transmitting an SRS on an SRS resource associated with the configuration information, corresponding to the CSI-RS resources, following the CSI-RS measurement resource (reception) according to the configuration information that relates the CSI-RS to the SRS.  See paragraphs 0084-0094, 0108, and 0109.)
wherein information related to a beam for transmission of the SRS is determined by the UE (Referring to Figures 6, 7, and 19, UE transmitting SRS measurement in a beam direction for a beam alignment process.  See paragraphs 0084-0094, 0108, and 0109.)

Regarding claims 54-56, D2 discloses wherein the SRS resource is a frequency domain resource configured by an SRS resource configuration (Referring to Figures 6, 7, and 19, time/frequency resource configured by configuration information for the SRS resource.  See paragraphs 0084-0094, 0108, and 0109.)

Regarding claims 57-59, D2 discloses selecting, by the UE using an RS configuration received from a base station, a configuration of the SRS based on a detected beam of the CSI-RS (Referring to Figures 6, 7, and 19, utilizing the configuration information received by the UE, corresponding to RS configuration information, to assign the time/frequency relationship between the SRS and CSI-RS according to the CSI-RS time/frequency assignment and transmission (detected beam of CSI-RS).  See paragraphs 0084-0094, 0108, and 0109.)

Response to Arguments
Applicant’s arguments with respect to claim(s) 43, 46, 47, 49, 50, and 53-59 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Onggosanusi et al. (US 2018/0287757 A1) – method and system for channel state information acquisition with DL and UL reference signals.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462